Citation Nr: 0512551	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a spinal cord tumor of 
the neck with resulting laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel

INTRODUCTION

The veteran had active service from November 1977 to October 
1980.

This appeal arises from rating decisions of the St. 
Petersburg, Florida Regional Office (RO).  

By rating decision in December 2004, entitlement to service 
connection for a low back disability was granted; 
accordingly, this issue is no longer on appeal before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not suffer from a spinal cord tumor of 
the neck with resulting laminectomy that was manifest in 
service, that was manifest within the initial post service 
year, or that is related to disease or injury during service.


CONCLUSION OF LAW

A spinal cord tumor of the neck with resulting laminectomy 
was not incurred in or aggravated in service, nor may a tumor 
of the spinal cord be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran fell out of 
his bunk in January 1978 and landed on his back.  He was 
treated for pain of the mid-thoracic region.  Additional 
records show ongoing treatment for low back pain from January 
to March 1978.  In October 1980, the veteran signed a form 
indicating that he did not wish to have a separation physical 
examination.

The service medical records are silent regarding complaints, 
findings or diagnoses of a tumor of the spinal cord of the 
neck.

A July 1990 private hospital report shows that the veteran 
had been referred by a private physician with complaints of 
difficulty walking with right arm numbness and weakness.  An 
MRI in June 1990 had shown a tumor.  A three to a three and 
one half year history of neck and right arm discomfort was 
reported.  A cervical laminectomy was performed.  The 
discharge diagnosis was a benign neck tumor.  

An April 1999 VA hospital report shows that a laminectomy was 
performed for a neck tumor.

In May 2001, the veteran submitted two statement written on 
VA prescription forms.  One form, dated in February 2001, 
contained the statement that it is as likely as not that the 
veteran's inservice complaints are related to his present 
condition.  A second form, dated in April 2001, stated that 
this veteran is service connected for a back condition and 
his claim needs to be reopened to evaluate tumors. 

The veteran testified in December 2003 that he suffered no 
medical problems prior to service; that he fell from the top 
bunk in service hurting the lower and the top part of his 
back; that diagnostic testing inservice revealed a small 
lesion at the base of his neck; that symptoms included 
tingling sensations of the hand and joints with swelling of 
the hands; and that symptoms continued through and after 
service, but they did not grow so bad that he had to seek 
medical help before 1989.

Statements from the veteran's family members in December 2003 
indicate that the veteran had no back problems prior to 
service, but that he complained numerous times after service 
about back problems.  

On VA examination in July 2004, it was noted that the veteran 
believed that a lesion of the neck was shown on x-rays during 
service and that a tumor was found in 1989, which resulted in 
a laminectomy being performed in 1990.  The assessment was a 
tumor of the neck that was resected through a laminectomy.  
The examiner could not find evidence of a neck disability to 
include tumors being diagnosed or treated in service.  This 
neck disability was first found years after service.  The 
examiner opined that it he could not relate any neck 
disability to service without resorting to speculation.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and a tumor of the spinal cord become 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran maintains that he currently suffers from a tumor 
of the spinal cord of the neck with resulting laminectomy 
that is related to service.  The evidence does not support 
this claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After a review of all the lay and medical evidence of record, 
the Board finds that a preponderance of the evidence 
demonstrates that the veteran does not suffer from residuals 
of a tumor of the spinal cord of the neck with resulting 
laminectomy that was present during service, within the 
initial post service year, or for many years thereafter.  
Moreover, no such disability has been linked to any incident 
of active duty.  

The service medical records reveal that the veteran was 
treated for mid-back and low back pain in early 1978 after he 
hurt his back falling from his bunk.  The service medical 
records are silent regarding any disability of the neck.  

In support of this claim, the veteran has alleged and 
testified that diagnostic testing during service showed a 
lesion at the base of the neck and that he suffered from 
symptoms during service to include a tingling sensation of 
the hands and arms.  The service medical records fail to 
substantiate any of these current allegations.

It was not until July 1990, 10 years after separation from 
service, that the veteran was first treated for a neck 
disability.  The private hospital report indicates that the 
veteran had complained of having difficulty walking with arm 
numbness and weakness.  An MRI had shown the presence of a 
neck tumor in June 1990.  A three to a three and one half 
year history of neck and arm discomfort was noted.  A 
laminectomy was performed to remove a spinal tumor of the 
neck.  

Comparing and contrasting the veteran's allegations offered 
in support of this claim with the medical record yields 
divergent stories.  The veteran states that diagnostic 
testing showed a lesion of the neck in service.  The first 
medical evidence of a neck tumor dates from 1990.  The 
veteran states that he suffered from a tingling sensation of 
the hands and arms during service.  The medical evidence 
shows that the veteran reported arm numbness and tingling as 
dating no earlier than the mid-1980s.  Great weight is placed 
on medical treatment records as it is generally found that 
individuals are truthful in reporting their medical history 
when they receive medical treatment.  Thus, the Board 
concludes that the evidence shows the advent of a chronic 
neck disability approximately 10 years after separation from 
service.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the initial 1990 
onset of a tumor of the spinal cord of the neck with 
resulting laminectomy and the veteran's service.  The Board 
has the duty to assess the credibility and weight to be given 
the evidence relative to this issue.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 1 
Vet. App. 406 (1991)).  Moreover, the resolution of this 
question is within the province of health care professionals 
as only a health care professional can provide a medical 
diagnosis or provide an opinion as to the relationship 
between a current disability and service.  See Espiritu at 
494-95.  In this regard, the Board notes that statements and 
testimony from the veteran and statements from family members 
are not persuasive as lay people are not capable of rendering 
medical nexus opinions.  

The veteran submitted two statements in May 2001.  The first 
statement, dated in February 2001, indicates that it is as 
likely as not that the veteran's inservice complaints were 
related to his present condition.  This statement does not 
impact on the resolution of this claim.  It refers to 
inservice complaints.  But the veteran did not have any 
inservice complaints involving the neck.  It further 
indicates that complaints were related to a present 
condition, but it does not indicate what condition.  Even 
more importantly, it does not provide any reasons and bases 
for the purported nexus.  The February 2001 statement, 
therefore, lacks any probative value.

The second statement, dated in April 2001, indicates that the 
veteran was service connected for a back condition.  In April 
2001, this was an incorrect statement.  Service connection 
was granted for a low back disability by rating decision in 
December 2004.  The April 2001 statement then indicates that 
the veteran's claim needed to be reopened to evaluate tumors.  
In April 2001, the veteran was seeking to reopen a claim of 
service connection for a neck tumor.  But this statement adds 
absolutely nothing to the current inquiry; that is, whether 
there is competent medical nexus evidence between disease or 
injury in service and neck disability that was first manifest 
10 years later.  The April 2001 statement, therefore, lacks 
any probative value.

Adequate reasons and bases must be presented if the Board 
adopts one medical opinion over another.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In the case at bar, there 
are substantial and significant factors which favor the 
valuation of the July 2004 VA medical opinion.

The VA examiner correctly stated that there was no evidence 
of a neck tumor during service.  It was further indicated 
that a neck tumor was first found years after service.  Based 
upon this accurate review of the medical evidence, the VA 
examiner opined that he could not relate any neck disability 
to service without resorting to speculation.  As the VA 
examiner provided a reasoned opinion based on an accurate 
review of the record, the Board will accord significant 
weight to the July 2004 VA medical opinion.  Accordingly, as 
the preponderance of the evidence is against the veteran's 
appeal, the claim of entitlement to service connection for a 
tumor of the spinal cord of the neck with resulting 
laminectomy is denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.

The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in June 2001, June 2003 and July 2004 
as well as the statement of the case in December 2002 and a 
supplemental statement of the case in December 2004, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available military, VA, and 
private treatment records have been obtained.  In addition, 
the veteran provided testimony at a December 2003 Travel 
Board hearing.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in July 2004 which provided a nexus opinion.  
Upon review of the file, the Board is satisfied that the 
current record contains sufficient medical evidence to fully 
and fairly evaluate the veteran's appeal.  As an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in June 2001 prior to the initial unfavorable AOJ 
decision in July 2001.


ORDER

Entitlement to service connection for a spinal cord tumor of 
the neck with resulting laminectomy is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


